Citation Nr: 9931011	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-10 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for cervical neck 
strain with arthritic formation and limitation of motion, 
status post cervical diskectomy C5-C6, currently evaluated as 
30 percent disabling.

2.  Entitlement to an extension of a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 after 
October 31, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  In 
an October 1992 rating action, the RO, among other things, 
increased the evaluation for the veteran's cervical neck 
strain with arthritic formation to 20 percent, effective 
March 16, 1992.  The veteran timely appealed this 
determination to the Board.  Thereafter, in May 1997, the RO 
recharacterized the service-connected disability as cervical 
neck strain with arthritic formation and limitation of 
motion, status post cervical diskectomy C5-C6 (cervical spine 
disability) and increased the rating for the disability to 30 
percent, effective August 13, 1996.  Inasmuch as a higher 
evaluation is available this condition, the claim remains 
viable on appeal.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993); however, 
in a May and August 1997 statements, the veteran specifically 
asserted that the disability warranted a 40 percent 
evaluation since 1992, thus limiting his appeal to that level 
of disability evaluation.  Id.  As the veteran's cervical 
spine disability is rated as 30 percent disabling since 
August 13, 1996, and 20 percent disabling prior to that time, 
this case has been returned to the Board for further 
appellate consideration.  

In the May 1997 rating decision, the RO also established 
entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 from October 30 to November 30, 1996.  In addition, in 
a February 1998 rating action, the RO denied entitlement to 
an extension of the temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 after October 31, 1997.  The 
veteran has also timely appealed this determination to the 
Board.  

In the October 1992 rating decision, the RO adjudicated 
several claims with which the veteran perfected appeals.  In 
addition, in a September 1993 rating action, the RO denied 
service connection for hypertension as well as his petition 
to reopen his claim for service connection for a nasal 
disability.  When this matter previously was before the Board 
in June 1996, the veteran's application to reopen his claim 
for service connection for a nasal disability was denied, and 
the remaining seven claims that had been certified for appeal 
were remanded to the RO for further development.  
Subsequently, in a signed statement, dated in March 1997 and 
received at the RO the following month, the veteran 
specifically withdrew all his claims with the exception of 
his claim for an increased rating for his cervical spine 
disability.  Thereafter, in a second signed statement, dated 
in April 1997 and received at the RO that same month, the 
veteran reiterated this request.  Accordingly, these issues 
are not before the Board.  See 38 C.F.R. § 20.204 (1999).

A June 1997 VA neurological examiner diagnosed a headache 
disorder related to his service-connected lumbar disc 
disease, status post anterior decompression and interbody 
fusion of L3-L4 and L4-L5 (lumbar disc disease) and cervical 
spine disability.  The record thus raises the issue of 
entitlement to secondary service connection for a headache 
disorder.  In addition, in written argument dated in February 
1999, the veteran's representative appears to contend that 
the veteran was entitled to an extension of a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 beyond 
November 30, 1996.  These issues are not currently before the 
Board and are referred to the RO for any and all appropriate 
action.

In March 1999, in support of his claim for an increased 
rating for his cervical spine disability, the veteran 
submitted to the RO additional pertinent private medical 
records from St. Charles Mercy Hospital, dated from January 
to February 1999.  The record reveals, however, that the 
claims folder was received at the Board in January 1999, 
indicating that the RO did not have the opportunity to 
consider this evidence, a review of which shows that it is 
not duplicative of the evidence that was previously of 
record.  In September 1999, the RO forwarded this evidence to 
the Board.  Generally, when pertinent evidence, which is not 
duplicative of the evidence already of record, is received at 
the Board without a waiver of RO consideration, the matter 
must be remanded to the agency of original jurisdiction for 
its initial consideration.  See 38 C.F.R. §§ 19.37(a), 
20.1304(c) (1999).  However, in this case, in light of the 
fact that the Board has reached a favorable disposition in 
the current appeal, i.e., a grant of a 40 percent evaluation 
for the veteran's service-connected cervical spine 
disability, the benefit sought by the veteran, he is not 
prejudiced by the Board's initial consideration of the 
evidence.  See 38 C.F.R. § 20.1304(c).  As such, the Board 
will proceed with the adjudication of the veteran's increased 
rating claim, to include consideration of the newly submitted 
evidence.  

In addition, in a VA Form 9, dated in May 1998 and received 
at the RO that same month, the veteran requested that he be 
afforded a hearing before a Member of the Board.  However, in 
a statement that was dated in received by the RO in June 
1998, the veteran indicated that he wished to be afforded a 
hearing before a hearing officer at the RO in lieu of a Board 
hearing; that hearing was held in August 1998.  The veteran's 
request for a Board hearing is thus deemed withdrawn.  See 38 
C.F.R. § 20.704(e) (1998).

As a final preliminary matter, the Board observes that, in a 
May 1998 rating decision, the RO denied the veteran's claim 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities and notified the veteran of that determination 
in a letter dated that same month.  In June 1998, the RO 
received the veteran's Notice of Disagreement (NOD) with 
respect to that claim.  In August 1998, the RO issued the 
veteran a Statement of the Case (SOC).  The claims folder 
reflects that it was received at the Board in January 1999, 
and thus it is unclear whether the veteran submitted a timely 
Substantive Appeal with respect to this claim.  As it does 
not appear that this issue is properly before the Board, it 
referred to the RO for any and all appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected cervical neck strain with 
arthritic formation and limitation of motion, status post 
cervical diskectomy C5-C6, is objectively manifested by 
persistent symptoms compatible with left-sided cervical 
radiculopathy, including characteristic pain and muscle 
spasm, and moderately severe limitation of cervical spine 
motion with pain; the service-connected cervical spine 
disability is productive of severe functional loss and 
residual impairment.

3.  There is competent medical evidence that the veteran 
suffered from postoperative residuals as a result of 
undergoing an anterior decompression of his L3-L4 and his L4-
L5 to treat his service-connected lumbar disc disease on 
September 22, 1997, which necessitated continued 
convalescence until January 6, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for cervical 
spine disability have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5287, 5290, 5293 (1999).

2.  The criteria for an extension of a temporary total 
disability rating to January 6, 1998, pursuant to 38 C.F.R. § 
4.30, have been met.  38 C.F.R. §§ 3.102, 4.30 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for an increased rating for his cervical spine 
disability and for an extension of a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 after 
October 31, 1997, are plausible and capable of substantiation 
and are therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Increased rating for cervical spine disability

A.  Background

The service medical records show that the veteran was seen 
for complaints of cervical spine problems, including for left 
trapezius muscle strain.  In an October 1987 rating decision, 
the RO granted service connection for neck strain and 
assigned a noncompensable evaluation, effective March 24, 
1987.  In March 1992, the RO received the veteran's claim for 
an increased rating for this disability.  Thereafter, in 
October 1992, the RO recharacterized the disability as 
cervical neck strain with arthritic formation and limitation 
of motion, and increased the rating to 20 percent, effective 
March 16, 1992.  In this regard, the Board notes that, 
although the claims folder contains significant evidence of 
treatment and diagnosis of cervical spine problems, including 
cervical disc pathology, prior to March 1991, the Board will 
confine its discussion of the evidence to that dated since 
that time.  See 38 C.F.R. §§ 3.157, 3.400.  

VA outpatient treatment records reflect that the veteran was 
seen regularly for complaints of cervical spine problems, 
including at the pain clinic.  In April 1991, the veteran 
complained that all neck movement, except right lateral 
bending, accentuated his neck pain.  Thereafter, in August 
1991, he presented to the VA outpatient clinic complaining of 
an inability to turn his head sideways as well as up and 
down.  On clinical demonstration, the examiner observed that 
the veteran was unable to move his head sideways and 
diagnosed him as having chronic neck pain.  He recommended 
that he use a TENS unit and moist heat to relieve the 
symptoms.  In addition, that same month, a VA examiner 
reported that the veteran had a "rigid neck," and indicated 
that he should increase his intake of Indocin; he also noted 
that the veteran was apparently "overusing" Tylenol 3.  
Further, although an X-ray of the cervical spine taken that 
month revealed "no clinically significant degenerative 
changes," in September 1991, a VA physician reported that 
the veteran had cervical spine radiculopathy that was 
"confirmed by EMG (electromyograph)."  In addition, the 
entry shows that the veteran treated the disability with 
Motrin, Feldene, aspirin and Indocin.  The September 1991 
entry further reflects that the veteran attained "little 
relief" from "a trial in traction of physical therapy," 
and indicates that the veteran had been prescribed Elavil to 
treat the disability, but that he had to cease taking it 
because doing so made him drowsy.

In early 1992 (the precise date of the entry is obscured), 
the veteran was seen for complaints of chronic cervical spine 
pain.  The examiner indicated that the veteran was not able 
to relieve his pain with Flexeril, but that Prednisone had 
proved effective.  In addition, the physician reported that 
the veteran had decreased range of motion of his cervical 
spine due to pain, and that the veteran had a left trapezius 
muscle spasm.  He also noted that the veteran requested that 
VA provide funds to pay for treatment at a private pain 
clinic.  The diagnosis was chronic neck pain.  Further, in 
May 1992, an MRI of the veteran's cervical spine revealed 
that he had an anterolateral extradural defect at C5-C6 on 
the left side, which was related to spur fomation, as well as 
posterior bulging of the annulus.  

The following month, the veteran underwent a VA orthopedic 
examination.  During the examination, the veteran provided a 
history of sustaining an injury to his neck while in service.  
In addition, he complained that, despite treating his 
cervical spine disability with Motrin and Piroxicam, he had 
difficulty moving his neck to the right.  The examination 
revealed that he had forward flexion and backward extension 
each to 20 degrees, lateral flexion to 20 degrees, 
bilaterally, and rotation bilaterally to 30 degrees.  The 
physician further reported that the veteran had pain on 
motion of the cervical spine in all directions.  The 
diagnosis was cervical strain.

When seen on an outpatient basis in November 1992, the 
veteran complained of continuing cervical spine pain.  He 
explained that he had sharp pains in his neck that radiated 
to his head, and stated that if he turned his head to the 
right, he developed spots in front of his eyes.  An MRI was 
conducted that showed an anterolateral extradural defect that 
"most certainly was secondary to spurring, left."

In July 1993, the veteran was afforded a VA neurological 
examination with respect to claims that have since been 
withdrawn.  However, the report shows that the veteran 
complained of having constant cervical spine pain with 
radiculopathy.  The examination revealed that the veteran had 
forward flexion to 30 degrees, rotation to the left to 80 
degrees and to the right to 45 degrees, and backward 
extension to 50 degrees.  No diagnostic tests were performed 
and no pertinent diagnosis was offered.  

Three days later, when seen by VA on an outpatient basis, the 
veteran again complained of having cervical spine pain.  The 
examiner reviewed the veteran's medical history and noted 
that an EMG that was conducted in September 1991 disclosed 
that he had cervical radiculopathy.  The physician added that 
an MRI that was taken in May 1992 revealed that he had 
spurring and a bulging disc at C5-C6 with left-sided C6 
radiculopathy.  The physician's recommendation was that the 
veteran be referred to the chronic pain clinic.

In March 1995, the veteran was afforded a VA examination with 
respect to his bilateral carpal tunnel syndrome.  The 
examination report, however, indicates that the veteran also 
complained of having cervical spine problems since service.  
Examination of his neck revealed tenderness and soreness to 
palpation.  The physician further reported that the veteran 
was able to rotate his neck to 60 degrees, bilaterally, and 
that he had forward flexion to 30 degrees and backward 
extension to 40 degrees.  The diagnosis was cervical 
spondylosis.  In addition, a VA neurological examination was 
conducted that same day.  However, the examination report 
does not contain any complaints or clinical findings with 
respect to his cervical spine.  In an October 1995 outpatient 
treatment record, the examiner noted that the veteran 
continued to be treated in the pain clinic for his cervical 
spine problems.

Also of record is a pertinent private treatment record from 
the Rheumatology Department of Toledo, Clinic Inc., dated in 
April 1995, which shows that the veteran was seen primarily 
for low back problems.  The report reflects that among the 
disabilities diagnosed was "cervical disc disease, 
spondylosis" and that the veteran was referred to the 
"arthritis care center."

In August 1996, the veteran was afforded a VA neurological 
examination.  During the examination, the veteran reiterated 
a history of sustaining a cervical spine injury during 
service.  The physician noted that an X-ray taken in 1990 
showed slight narrowing posteriorly at C4-C5 and C5-C6, with 
tiny hypertrophic changes.  He further stated that the body 
heights were maintained and the intervertebral disc spaces 
were otherwise preserved.  In addition, on oblique views, the 
intervertebral foramen were all widely patent, with tiny 
spurs beginning to form posteriorly at C5-C6 and C6-C7.  
Physical examination of the neck revealed an increase in the 
stiffness of the paraspinal regions, bilaterally.  The 
examination also disclosed that the veteran's lateral 
rotation of the neck was limited to 15 degrees, bilaterally, 
due to pain.  In addition, the examiner reported that when 
the veteran turned his head to the right, he complained of 
having pain that radiated down his left arm and into the 
first and second digits of his left hand.  The physician 
further indicated that the veteran had "only" 15 degrees of 
forward flexion and "only" 10 degrees of extension of the 
neck, without pain; no findings for range of motion with pain 
were provided.  Notwithstanding the above findings, the 
examiner opined that there was no neurologic evidence of 
cervical radiculopathy; he also found no neurological 
evidence of lumbar radiculopathy.

Pursuant to the Board's June 1996 remand instructions, later 
that same month, the veteran was also afforded a VA 
orthopedic examination.  The examiner indicated that he had 
reviewed the claims folder.  He reported that that the 
veteran had rotation of his neck to 50 to 60 degrees, 
bilaterally, and that he had forward flexion and extension to 
30 degrees each.  The physician did not indicate whether pain 
was a factor in the veteran's functional impairment.  The 
diagnosis was residual injury to the cervical spine with 
cervical spondylosis.  

In addition, when seen on an outpatient basis by VA in 
September 1996 for chronic neck pain, subsequent to physical 
examination, the veteran was diagnosed as having chronic pain 
and degenerative joint disease, with left asymmetric neural 
foraminal compression at C5-C6.  Further, the veteran 
presented to neurosurgery clinic the following day for 
evaluation of his neck and left upper extremity pain.  He 
stated that the pain had recently extended into his left 
lateral forearm and the first three digits of his left hand.  
In addition, he indicated that the symptoms were aggravated 
by his job, which required a significant amount of lifting 
and "throwing" of packages.  The examination revealed some 
loss of strength in his left biceps.  In addition, the 
physician indicated that the veteran brought to the 
examination an MRI that had been conducted by a private 
examiner.  He stated that he reviewed it, which he described 
as being of "good quality," and reported that it showed a 
left disc herniation at the left C5-C6 level with some 
displacement of the nerve root.  The remainder of the 
cervical spine was normal.  The physician's impression was 
that the veteran had left C6 radiculopathy that was secondary 
to a C5-C6 disc herniation.  He added that he instructed the 
veteran to make arrangements at his place of employment to 
discontinue the lifting of heavy packages and the throwing of 
boxes.

Private treatment records dated from July to September 1996 
reflect that the veteran was seen on several occasions for 
complaints of cervical spine pain.  An entry dated in August 
1996 indicates that the veteran was noted to have left arm 
and hand pain, tingling, paresthesias and numbness and that 
he was prescribed various medications to treat the 
disability.  In addition, an MRI performed in September 1996 
revealed that, at the C5-C6 level, the veteran had an 
asymmetric left-sided disc osteophyte complex that was 
causing compromise of the neural foramen and exiting nerve 
root.

In an October 1996 private medical report, Dr. Lawrence M. 
Spetka indicated that he had reviewed the veteran's medical 
history, which revealed that, during the last several years, 
the veteran was noted to have intermittent twinges of pain in 
his left arm.  He reported, however, that in the preceding 
six weeks, the veteran had had pain radiating from his neck 
across to his shoulder and into the second and third digits 
of his left hand; there were no indications of any right-
sided radiculopathy.  The examiner stated that the veteran 
was employed by the United States Postal Service (USPS) and 
that he had reported that he has had difficulty continuing to 
work there as a result of his cervical spine disability, and 
especially due to left-sided radiculopathy.  Dr. Spetka 
indicated that an MRI disclosed the presence of a fairly 
large osteophyte at C5-C6, which was eccentric to the left 
side, and which was consistent to left C6 radiculopathy.  In 
a treatment entry dated that same day, he also diagnosed the 
veteran as having C5-C6 herniated nucleus pulposus.  Dr. 
Spetka recommended that the veteran undergo an anterior 
cervical diskectomy and fusion because the disability had not 
responded to more conservative measures.  In addition, he 
estimated that the veteran would not be able to return to 
work for approximately two months, and listed as January 4, 
1997, as the dated that the veteran could be expected to his 
job.

Based on Dr. Spetka's recommendation, later that month, the 
veteran underwent a C5-C6 anterior cervical diskectomy.  The 
surgery was performed by Dr. Spetka at St. Luke's Hospital in 
Maumee, Ohio.  The pre-operative and post-operative diagnoses 
were C5-C6 herniated nucleus pulposus.  In addition, a 
surgical pathology report that analyzed cervical disc tissue, 
which had been obtained during the cervical spine surgery 
that was performed the day before, revealed that the tissue 
consisted of multiple small fragments of tan to brown tissue.  
The physician, Dr. Santiago S. Castillo, Jr., reported that 
the slide showed multiple portions of fibrocartilage which 
had diffuse fibrillationa and focal fissuring which resulted 
in a "shaggy, mottled appearance," with irregularly splayed 
margins of the basophilic staining cartilage.  The diagnosis 
was portions of cartilage with moderate to severe 
degenerative changes to the cervical disc tissue.

In private treatment records and reports, dated from November 
1996 to May 1997, Dr. Spetka stated that the veteran was 
doing well, that his arm pain had initially resolved and that 
he was able to return to work, albeit with some physical 
restrictions, i.e., that he should avoid doing "overhead" 
work that required him to turn his head; his "hard collar" 
was removed in January 1997.  However, the May 1997 entry 
reflects that "complained of having headaches and pains all 
over."  In addition, Dr. Spetka noted that the veteran was 
"feeling rather stressed at work."  He reported, however, 
that the veteran had normal strength and reflexes.  X-rays 
showed solid fusion.  Dr. Spetka stated that he prescribed 
Skelaxin and directed him to "keep off from work for the 
rest of the week."  

The veteran continued to be seen by VA on an outpatient 
basis, and in February 1997, an examiner indicated that, 
since the October 1996 diskectomy, the veteran's neck pain 
and muscle spasm had been reduced.  The diagnosis was status 
post cervical spine diskectomy.

In May 1997, the RO recharacterized the service-connected 
disability as cervical neck strain with arthritic formation 
and limitation of motion, status post cervical diskectomy C5-
C6, and increased the rating to 30 percent, effective August 
13, 1996.  In that rating action, the RO also granted 
entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 from October 30 to November 30, 1996.

In June 1997, the veteran was afforded a VA neurological 
examination.  The veteran reiterated his history of having 
had cervical spine problems since service.  The examiner 
noted the veteran had an anterior diskectomy and C5-C6 fusion 
in October 1996.  He stated, "The only thing that the 
diskectomy and fusion accomplished was to lessen the 
'electric feeling to the left hand,'" which the veteran 
reported he had on a recurrent basis.  The veteran complained 
that he had muscle spasm in his shoulder, mid-back, elbows 
and arms, as well as "monster headaches."  In addition, the 
veteran reported that he had constant pain between his 
shoulder blades, as well as in his shoulders, and in his 
upper arms, with the pain radiating down to his elbows.  In 
addition, he complained of having constant loss of feeling in 
his left arm.

The examination did not reveal evidence of muscle spasm or 
tenderness of the cervical paravertebral muscles, shoulders, 
or between the scapula.  Strength of active movement against 
resistance of the right shoulder was normal.  By contrast, 
left shoulder flexion and extension were 80 percent and 90 
percent of normal, respectively.  Testing of active movement 
in both arms produced pain in the upper arms and shoulders, 
bilaterally.  The physician further reported that the veteran 
exhibited hypesthesia of both upper arms.  X-rays showed 
arthritic changes and an opacified disc involving C5-C6.  The 
diagnosis was post-surgical status of diskectomy and fusion 
of C5 and C6.

A VA orthopedic examination was also performed that same day.  
The veteran provided a history of his cervical spine 
disability consistent with that noted above.  In addition, he 
indicated that the cervical spine surgery had helped relieve 
at least some of his left radicular pain in that it was no 
longer as severe.  He reported, however, that he continued to 
have chronic neck pain that radiated up and down and around 
his shoulders and the trapezius distribution.  The veteran 
stated that the radicular pain was primarily on the left 
side, that it extended down to his arm and hands, and that it 
was manifested by numbness, tingling and paresthesias.  In 
addition, he complained that the disability was productive of 
flare-ups and temporary exacerbations, and that during such 
periods, he was forced to miss work.  

The physician noted that the veteran did not wear a cervical 
brace to the examination.  In addition, he indicated that a 
physical examination of the cervical spine did not reveal any 
deformity, although it did reveal some tenderness and 
soreness over the trapezius distribution of the muscles 
around his neck.  The examiner also reported that the veteran 
exhibited pain throughout the range of motion.  He stated 
that the veteran had forward flexion to 45 degrees, backward 
extension to 20 degrees, rotation to the right to 50 degrees 
and to the left to 30 degrees, all with pain; he did not 
indicate ranges of motion that could be accomplished without 
pain.  The diagnosis was residual post-operative anterior 
cervical fusion at C5-C6, with bone graft left iliac crest.

In addition, beginning in January 1995, the claims folder 
reflects that the veteran made numerous requests to be placed 
for light duty assignments.  The USPS responded, at times, 
that his requests would not be granted, and that instead, he 
should consider using his sick leave or taking leave without 
pay.  It is unclear to the Board whether the veteran did so 
because of his lumbar spine or cervical spine disabilities, 
or whether it was due to their aggregate impact.  However, 
when he did so in November 1996, one month subsequent to his 
cervical spine diskectomy, he specifically noted it was due 
to that disability.  The record also contains numerous 
"Request for or notification of absence" forms dated from 
the first pay period of 1996 through the fourteenth pay 
period of 1997, although it is unclear whether, and to what 
extent, these requests relate to his cervical spine 
disability.  

Further, although some of his requests to be placed on light 
duty status were approved, in April 1998, the USPS informed 
him that such status would be terminated effective May 1, 
1998.  In doing so, the USPS termed "unacceptable" his need 
to work four hours of light duty during an eight-hour day.  
The USPS notified him that he would not be permitted to work 
subsequent to May 1, 1998, unless he was able to return to 
work without restrictions.  In a statement dated in May 1998, 
the veteran indicated that his physician had directed him 
that working a full eight hour day would compromise his 
"back" problems, and requested entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.

Moreover, as noted in the introduction to this decision, in 
September 1999, the Board received additional private medical 
evidence from St. Charles Mercy Hospital, dated from January 
to February 1999.  These records reflect that from December 
1998 to February 1999, the veteran received significant 
vocational rehabilitation for chronic pain symptoms 
attributable to cervical spine disc disease.

In addition, in numerous statements, the veteran has asserted 
various bases for an increased rating for this disability, 
including severe cervical spine pain, radiculopathy and 
muscle spasm.  In addition, in statements dated in May and 
August 1997, he specifically indicated that he believed that 
the disability merited a 40 percent rating since 1992.  In 
the latter statement, he also contended that the disability 
was more appropriately evaluated under Diagnostic Code 5293 
rather than under Diagnostic Code 5290.  He alternatively 
argued that he is entitled to a 40 percent rating because he 
had ankylosis of the cervical spine.  Finally, he pointed out 
that he is no longer working and maintained that this was due 
in part to his cervical spine disability.  

Finally, in February 1999, his representative cited DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and argued that, in 
adjudicating the issue of entitlement to an increased rating 
for his cervical spine disability, the RO should have 
considered the application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  Finally, his representative maintains that that 
the disability is productive of severe industrial impairment.

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, as pointed out by the veteran's representative, when 
evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. at 204-7.

As noted above, the veteran's cervical spine disability was 
rated as 20 percent disabling from March 16, 1992 to August 
12, 1996 for moderate limitation of cervical spine motion, 
and 30 percent disabling since that time, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5290, based on severe 
limitation of cervical spine motion.  As will be discussed in 
greater detail below, a review of the evidence shows that the 
disability is also manifested by cervical spine disc 
pathology and radiculopathy, for which service connection is 
in effect.  For reasons that will be discussed below, the 
Board agrees with the veteran that the disability picture is 
more appropriately evaluated under Diagnostic Code 5293.  In 
this regard, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).

Diagnostic Code 5293 provides that a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with neuropathy such as characteristic 
pain and demonstrable muscle spasm or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

On the basis of the medical evidence, the Board finds that, 
during the course of this appeal, the veteran's cervical neck 
strain with arthritic formation and limitation of motion, 
status post cervical diskectomy C5-C6, most closely 
approximately the criteria for a 40 percent disability 
evaluation under Diagnostic Code 5293.  In reaching this 
conclusion, the Board notes that evidence dated prior to the 
appellate period shows that the veteran's cervical spine 
disability was manifested by cervical pathology and 
radiculopathy.  Further, a VA outpatient treatment record 
dated in August 1991 reflects that, on clinical 
demonstration, the examiner observed that the veteran was 
unable to move his head sideways.  In addition, in September 
1991, a VA physician reported that the veteran had cervical 
spine radiculopathy, which had been confirmed by EMG studies.  
The September 1991 entry further reflects that the veteran 
attained little relief from a trial in traction of physical 
therapy.  Further, VA outpatient treatment records dated in 
early 1992 show that his cervical spine disability was 
productive of significant service-connected pain, which was 
not relieved through the use of Flexeril, and that he had 
decreased range of motion due to that pain.  Moreover, it is 
significant that the examiner reported that the veteran had a 
left trapezius muscle spasm.  Thereafter, in May 1992, an MRI 
of the veteran's cervical spine revealed that he had an 
anterolateral extradural defect at C5-C6 on the left side, 
which was related to spur formation, as well as posterior 
bulging of the annulus.  In addition, the June 1992 VA 
examination report shows that, despite treating his cervical 
spine disability with Motrin and Piroxicam, he had difficulty 
moving his neck to the right.  Moreover, the examination 
disclosed findings, which, even without taking the DeLuca 
factors into consideration, approximate severe limitation of 
cervical spine motion.  

Subsequent VA treatment records show that veteran was 
regularly seen, including in the pain clinic, for symptoms 
consistent with that noted above, and clinical and diagnostic 
findings show that the veteran continued to suffer from 
significant cervical spine disc pathology with left-sided 
radiculopathy.  In addition, range of motion studies 
conducted during an August 1996 VA examination reflect that, 
after taking pain into consideration, the veteran had 
extremely severe limitation of motion.  Indeed, based on 
those range of motion findings, the RO increased the 
evaluation of the service-connected disability to the maximum 
schedular rating for cervical spine limitation of motion, 
effective the date of the examination.  However, the 
veteran's cervical spine disc pathology to worsened, and 
required disc surgery in October 1996.  

Further, the medical evidence dated subsequent to the 
veteran's cervical spine surgery shows that although his pain 
was initially reduced, he continued to suffer from 
significant cervical spine disc pathology and radiculopathy.  
In this regard, the Board observes that the VA outpatient 
treatment records, dated in February 1997, reflect that he 
continued to have muscle spasms in the cervical region.  
Moreover, during the June 1997 VA orthopedic examination, the 
veteran complained of having chronic pain that radiated up 
and around his shoulders and the trapezius distribution, and 
that the left-sided radiculopathy was manifested by various 
neurological symptoms.  He also reported that the disability 
was subject to flare-ups and exacerbations, and that during 
such times, he was forced to be absent from work.  The VA 
examiner reported that, on objective clinical demonstration, 
the veteran exhibited tenderness, soreness and pain over the 
trapezius distribution and that he had limitation of motion 
in all planes due to cervical spine pain.  Further, the 
disability apparently played a role in his inability to 
retain his employment with the USPS.  Moreover, the most 
recent medical evidence, dated in February 1999, shows that, 
from December 1998 to February 1999, the veteran received 
intensive vocational rehabilitation in an effort to cope with 
chronic neck pain that he suffers from as a result of his 
cervical spine disability, which reveals that the disability 
continued to be productive of significant industrial 
impairment.

As noted above, however, the maximum schedular rating for 
intervertebral disc disease is 60 percent, and a claimant is 
generally presumed, unless he affirmatively indicates to the 
contrary, that he is seeking the maximum benefit available 
for the disability.  See Fenderson, 12 Vet. App. at 126; AB, 
6 Vet. App. at 38.  Here, however, in his May and August 1997 
statements, the veteran has affirmatively limited his appeal 
to a 40 percent evaluation "dating back to 1992." 
Accordingly, consideration of entitlement to a higher rating 
under Diagnostic Code 5293 is unnecessary.  Id.

In any event, the Board notes that although the veteran has 
also maintained that a 40 percent rating was warranted for 
ankylosis of the cervical spine on the basis that, due to the 
diskectomy, his fifth and sixth cervical discs have been 
fused, there is no evidence that the veteran has ever been 
diagnosed as having this condition.  In any event, even 
assuming, arguendo, that the veteran has this condition or 
symptoms comparable to ankylosis, Diagnostic Code 5287 
provides for a maximum rating of 40 percent for unfavorable 
ankylosis of the cervical spine.  Finally, a higher rating 
under Diagnostic Code 5290, for severe limitation of motion 
of the cervical spine, is not available as the maximum 
evaluation available under that code is 30 percent, even 
considering functional loss and 38 C.F.R. § 4.40 and 4.45 and 
the guidance offered by the Court in DeLuca.  

Finally, in light of the foregoing, consideration of whether 
the disability warrants referral to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating, is not applicable.

II.  Entitlement to an extension of benefits pursuant to 
38 C.F.R. § 4.30

The veteran's service-connected lumbar disc disease has been 
evaluated as 60 percent disabling since March 16, 1992.  On 
September 22, 1997, the veteran was admitted to Flower 
Hospital, a private medical facility, to undergo surgery to 
treat his lumbar disc disease.  On that date, the veteran had 
an anterior decompression of L3-L4 and L4-L5 with a left 
iliac crest bone graft.  The operative report, which was 
prepared by the surgeon, Dr. Daniel J. Sullivan, indicates 
that the veteran tolerated the procedure well and was 
thereafter transported to the recovery room of Flower 
Hospital in satisfactory condition.

In an undated statement that was submitted for insurance 
purposes, Dr. Sullivan reported that the veteran was not 
totally disabled, although he stated that the veteran was 
restricted from returning to work from September 30 to 
December 30, 1997.  He further indicated that the veteran 
"possibly" could return to light duty provided restrictions 
relating to physical activities were adhered to.  
Subsequently, however, in a more definitive statement, which 
is dated on January 23, 1998, Dr. Sullivan reported that the 
veteran had undergone an anterior decompression with 
interbody fusion at L3-L4 and at L4-L5, and that he was 
"totally disabled due to his back condition and the above 
surgical procedure from September 22, 1997, to January 6, 
1998."  Finally, later that same month, the veteran 
requested that he be placed on light duty for a prospective 
period of four to six months.  In addition, Dr. Sullivan 
completed a form, which apparently was provided to him by the 
USPS, in connection with the veteran's request.  In doing so, 
Dr. Sullivan provided opinions with respect to the veteran's 
physical capabilities.  

Pursuant to 38 C.F.R. § 4.30(a) (1998), a temporary total 
disability rating for convalescent purposes will be assigned, 
if established by report at hospital discharge or outpatient 
release, for (1) surgery necessitating one month of 
convalescence; (2) surgery with severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps or recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or (3) immobilization by 
a cast, without surgery, of one major joint or more.  In 
addition, extensions of one, two or three months beyond the 
initial three-month period may be made under the same bases 
as those for an initial award.  38 C.F.R. § 4.30(b).  In 
addition, under certain circumstances, further extensions of 
up to another six months may be available.  Id.

As this case involves only the question of the continued need 
for convalescence following lumbar disc beyond October 30, 
1997, only the provision of section 4.30 pertaining to severe 
postoperative residuals is relevant to the instant case.  See 
38 C.F.R. § 4.30(a)(2).  Here, the only definitive medical 
evidence shows that, from September 22, 1997, to January 6, 
1998, the veteran was totally disabled due to his service-
connected lumbar disc disease and the lumbar surgery he had 
on September 22, 1997, to treat the condition.  Accordingly, 
the criteria for an extension of the veteran's temporary 
total rating for convalescent purposes until January 6, 1998, 
have been met.



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent rating for cervical neck 
strain with arthritic formation and limitation of motion, 
status post cervical diskectomy C5-C6, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, an extension of a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 to 
January 6, 1998, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

